DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 5/24/2019.
3.	This Office Action is made Non-Final.
4.	Claims 1-25 are canceled in a preliminary amendment filed on 5/24/2019.
5.	Claims 26-50 are pending.
6.	Claims 33, 46, and 48 are objected to for allowable subject matter.
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 8/26/2019 and 8/26/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
8.	Claims 29 is objected to because of the following informalities: the claims recite “of any of claim 26”.  The phrase “of any” appears to be a typographical error. Appropriate correction is required.
9.	Claims 36 is objected to because of the following informalities: the claims recite “of any of claim 26”.  The phrase “of any” appears to be a typographical error. Appropriate correction is required.
s 43 is objected to because of the following informalities: the claims recite “of any of claim 40”.  The phrase “of any” appears to be a typographical error. Appropriate correction is required.
11.	Claims 49 is objected to because of the following informalities: the claims recite “of any of claim 44”.  The phrase “of any” appears to be a typographical error. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 44-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitation “the number of bits is 12/Y” in lines 9-10. However, the letter Y or 12/Y and number of bits have not been recited prior.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
2.	Claims 33, 46, and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 26-32, 34-45, 47, 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. US 20160337178 hereafter Frenne in view of Park et al. US 20170257853 hereafter Park.

As to Claim 26.  (New)     Frenne discloses an apparatus of a Next Generation [i.e. 5G, see 0094] NodeB (gNB) [i.e. base station/radio access node/eNB, see 0085] operable to communicate a channel state information reference signal (CSI-RS) resource element (RE) mapping configuration to a user equipment (UE) [i.e. wireless device] the apparatus comprising [Figs. 3, 7 (Depicts Resource Element-RE mapping for CSI-RS configuration of Fig. 6), Sections 0016, 0017: Systems/methods relating to Channel State Information Reference Signal (CSI-RS) configurations operation of a radio access node. CSI-RS configured for the wireless device mapped to CSI-RS Resource Elements (REs), and transmitting]:
	one or more processors [Base Station Processor-34] configured to [Fig. 25, Section 0169: The base station referred to as a radio access node includes a processor-34]:
determine, at the gNB [i.e. base station/radio access node], a CSI-RS RE mapping configuration that identifies resource elements for a CSI-RS resource at a frequency domain and at a time domain; [Figs. 4, 6 & 9 (Table Depicts Configuration k’, l’), 7, Sections 0103, 0117, 0159: A bitmap indicates REs contain CSI-RS in both time and frequency. The base station transmits CSI-RS configuration mapped to a set of REs to the wireless device. The RE mapping for CSI-RS are in the frequency domain]  
and encode, at the gNB, the CSI-RS RE mapping configuration [CSI-RS Configuration Signaling Module-56] for transmission to the UE via higher layer signaling; and [Figs. 11-12, 27, Sections 0026, 0135: Signaling an encoded bit sequence to the wireless device that is an indication of CSI-RS configurations for the wireless device. CSI-RS configuration with resource are configured to wireless device; and this signaling takes place between a base station and the wireless device by the use of higher layer signaling, such as RRC];
a memory interface [Memory-36] configured to retrieve from a memory the CSI-RS RE mapping configuration [Figs. 25, 27, Section 0028: The radio access node comprises a memory storing software instructions to configure a CSI-RS. BS includes a CSI-RS configuration signaling module-56 implemented in software].	
	Although, Frenne discloses frequency and time domain; including CSI-RS RE map in both time and frequency domain (see 0103, 0159); it does not correlate the term location or position to frequency and time.
	However, Park teaches the correlation of frequency “location (k)”; time “location (1)” [Figs. 6, 8, Sections 0095, 0099, 0121: Positions (i.e. location) of REs of CSI-RS transmission are positioned on different frequency and time resources symbols and subcarriers. A pattern/map of CSI-RS REs is configured and transmitted by eNB to UE; the CSI-RS configuration include the index in which a CSI-RS is transmitted, time-frequency positions. Locations of the CSI-RS in the time domain].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Frenne relating to eNB determining and transmitting CSI-RS RE mapping/pattern configuration in both time and frequency domain with the teaching of Park relating to CSI-RS RE pattern positioned or located in different frequency and time locations/positions. By combining the method/systems, it is obvious that by including indications of different frequency and location positions/locations relating to CSI-RS RE the eNB can configure frequency location at any integer k and time location at any integer l thereby ensuring that the UE know or decode where the starting location/positon of the configuration information.

As to Claim 27. (New)  Frenne discloses the apparatus of claim 26, wherein the one or more processors are further configured to [Fig. 25, Section 0169: The base station referred to as a radio access node includes a processor-34]:
encode a CSI-RS for transmission to the UE using the CSI-RS resource defined by the CSI-RS RE mapping configuration [Figs. 11-12, Sections 0026, 0135, 0153: Signaling an encoded bit sequence to the wireless device that is an indication of CSI-RS configurations for the wireless device. CSI-RS configuration with resource are configured to wireless device. There are bits codespace in an encoded format for CSI-RS resources].

As to Claim 28. (New)  Frenne discloses the apparatus of claim 26, wherein the one or more processors are further configured to [Fig. 25, Section 0169: The base station referred to as a radio access node includes a processor-34]:
	 select a location for the CSI-RS resource based on the CSI-RS RE mapping configuration that indicates that the CSI-RS resource occupies identical frequency domain resources in occupied orthogonal frequency division multiplexing (OFDM) symbols [Section 0020, 0103, 0162: CSI-RS REs per Physical Resource Block (PRB) per OFDM symbol that contains CSI-RS. A bitmap indicates which REs contain CSI-RS; REs are adjacent in time, adjacent OFDM symbols, in frequency and adjacent subcarriers using the CSI-RS RE mapping; also the groups may be at fixed locations within Physical Resource Block (PRB) or such fixed locations can be identified using a predetermined rule. A bitmap can again be used to indicate which REs contain CSI-RS, even though there are different positions].

As to Claim 29. (New)   Frenne discloses the apparatus of any of claim 26, wherein the one or more processors are further configured to [Fig. 25, Section 0169: The base station referred to as a radio access node includes a processor-34]:
 encode the CSI-RS RE mapping configuration for transmission to the UE [Sections 0026, 0135: Signaling an encoded bit sequence to the wireless device that is an indication of CSI-RS configurations for the wireless device. CSI-RS configuration with resource are configured to wireless device], wherein the CSI-RS RE mapping configuration includes a bitmap that indicates the frequency domain location of the CSI-RS resource [Figs. 4, 6 & 9 (Table Depicts Configuration k’, l’), 7, 22, Sections 0103, 0117, 0159: A bitmap indicates REs contain CSI-RS in both time and frequency. The base station transmits CSI-RS configuration mapped to a set of REs to the wireless device. The RE mapping for CSI-RS are in the frequency domain]  
wherein the bitmap is provided by a CSI-RS resource mapping (CSI-RS-Resource Mapping) higher-layer parameter in the CSI-RS RE mapping configuration [Fig. 22 (Depicts operation of Base Station utilizing bitmap for CSI-RS configuration), Section 0156, 0164: CSI-RS resources signaled from the base station to the wireless device using RRC signaling, are indicated and a bitmap indicates whether a given RE pair contains CSI-RS or not;  a bitmap indicate the resources occupied by any number of CSI-RS and N REs available for CSI-RS. A bit map also indicates CSI-RS RE mapping/configuration].

As to Claim 30. (New)    Frenne discloses the apparatus of claim 29, wherein the one or more processors are further configured to [Fig. 25, Section 0169: The base station referred to as a radio access node includes a processor-34]: form the bitmap using a number of bits that is reduced based on an actual number of symbols used for the transmission of the CSI-RS to the UE [Fig. 22 (Depicts operation of Base Station utilizing bitmap for CSI-RS configuration), Sections 0136: CSI-RS REs in each OFDM symbol can be borrowed from muted REs and this makes the signaling more efficient since it reduces the Constraint; also the existing CSI-RS configurations to be merged should be chosen from OFDM symbols [9, 10] in order to meet this constraint].

As to Claim 31. (New)   Frenne discloses the apparatus of claim 26, wherein the one or more processors are further configured to [Fig. 25, Section 0169: The base station referred to as a radio access node includes a processor-34]: encode the CSI-RS for transmission to the UE in accordance with a code division multiplexing UE [Sections 0017, 0026, 0092: CSI-RS RE comprises multiplexing codes. Signaling an encoded bit sequence to the wireless device that is an indication of CSI-RS configurations for the wireless device. The embodiment of disclosure uses CDM (code division multiple access)],
	Frenne does not explicitly “CDM group” thus is silent on (CDM) group with a size selected from a set of (1, 2, 4, 8}
	However, Park teaches (CDM) group with a size selected from a set of (1, 2, 4, 8} [Fig. 8 (Depicts position of REs of CSI-RS in Frequency and Time; CSI-RS CDM groups 1, 2, 3, 4), Section 0095: CSI-RS positioned on time-frequency resources are multiplexed using CDM; CSI-RS CDM group (i.e. set) 1, 2, 3, 4].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Frenne relating to CSI-RS configuration for the wireless devices implemented in system of CDM with the teaching of Park relating to CSI-RS multiplexed using CDM and can be selected form group/set of 1-4. By combining the method/system, it is obvious that CSI-RS can be multiplexed using CDM and select from group size thereby by using CDM scheme can ensure that different antenna port and time/frequency resource can be distinguished from each other.

As to Claim 32. (New)    Frenne discloses the apparatus of claim 31, wherein the one or more processors are further configured to [Fig. 25, Section 0169: The base station referred to as a radio access node includes a processor-34]:
	Frenne does not explicitly “CDM group” thus is silent on limit the CDM group to co-located REs in the frequency domain and the time domain.
	However, Park teaches limit the CDM group to co-located REs in the frequency domain and the time domain [Fig. 8 (Depicts position of REs of CSI-RS in Frequency and Time; CSI-RS CDM groups 1, 2, 3, 4), Sections 0005, 0095: In wireless communication, the RS are co-located. CSI-RS positioned on time-frequency resources are multiplexed using CDM; CSI-RS CDM group (i.e. set) 1, 2, 3, 4].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Frenne relating to CSI-RS configuration for the wireless devices implemented in system of CDM with the teaching of Park relating to CSI-RS multiplexed using CDM and can be selected form group/set of 1-4. By combining the method/system, it is obvious that CSI-RS can be multiplexed using CDM and select from group size thereby by using CDM scheme can ensure that different antenna port and time/frequency resource can be distinguished from each other.

As to Claim 34.    (New)   Frenne discloses the apparatus [Fig. 25] of claim 33, wherein the two frequency domain resource elements (FD2) are adjacent and the four time domain resource elements (TD4) are adjacent [Sections 0018, 0103, 0161: REs are in ODM symbols and the OFDM symbols are adjacent in time and the two subcarriers are adjacent in frequency. REs are adjacent in time and frequency. RE quadruplets (4) are in time and RE quadruplet in adjacent].

As to Claim 35. (New)    Frenne discloses the apparatus [Fig. 25] of claim 26, wherein the CSI-RS RE mapping configuration is for up to 32 antenna ports [Fig. 1 (N Antenna Ports), 11-12, Sections 0005, 0016: In a transmission structure carry information corresponds to N antenna ports. CSI-RS is configured for a plurality of ports is support of antenna array].

As to Claim 36. (New)    Frenne discloses the apparatus [Fig. 25] of any of claim 26, wherein the resource elements are within resource blocks occupied by the CSI-RS resource which is configured for the UE [Sections 0103, 0110, 0155: A bitmap indicates REs contain CSI-RS in both time and frequency. CSI-RS RE per OFDM symbol in each resource block. CSI-RS Configuration via Indications of a Collection of Resources].

As to Claim 37.  (New)   Frenne discloses the apparatus of claim 26, wherein the one or more processors are further configured to [Fig. 25, Section 0169: The base station referred to as a radio access node includes a processor-34]: 
encode the CSI-RS RE mapping configuration for transmission to the UE, wherein the CSI-RS RE mapping configuration includes an indication of subbands which are configured for the transmission of the CSI-RS to the UE [Fig. 22 (Depicts operation of Base Station utilizing bitmap for CSI-RS configuration, Sections 0012, 0026, 0153: A number of RBs/PRBs in system bandwidths. Signaling an encoded bit sequence to the wireless device that is an indication of CSI-RS configurations for the wireless device. There are bits codespace in an encoded format for CSI-RS resources].

As to Claim 38. (New)   Frenne discloses the apparatus of claim 26, wherein the one or more processors are further configured to [Fig. 25, Section 0169: The base station referred to as a radio access node includes a processor-34]:
 encode the CSI-RS RE mapping configuration for transmission to the UE [Sections 0026, 0135: Signaling an encoded bit sequence to the wireless device that is an indication of CSI-RS configurations for the wireless device. CSI-RS configuration with resource are configured to wireless device],  wherein the CSI-RS RE mapping configuration includes a second bitmap [Bitmap-502] that indicates a time-domain location of the CSI-RS resource [Fig. 22, Sections 0103, 0164, 0165: A bitmap indicates REs contain CSI-RS in both time and frequency. Base station signal first bitmap-501 for CSI-RS RE configuration. Base station transmit CSI-RS RE configuration bitmap-502],
 wherein the second bitmap is provided by a CSI-RS resource mapping (CSI-RS-ResourceMapping) higher-layer parameter in the CSI-RS RE mapping configuration [Fig. 22 (Depicts operation of Base Station utilizing bitmap for CSI-RS configuration), Sections 0156, 0164: CSI-RS resources signaled from the base station to the wireless device using RRC signaling, are indicated and a bitmap indicates whether a given RE pair contains CSI-RS or not;  a bitmap indicate the resources occupied by any number of CSI-RS and N REs available for CSI-RS. A bit map also indicates CSI-RS RE mapping/configuration].

As to Claim 39. (New)   Frenne discloses the apparatus of claim 26, wherein the one or more processors are further configured to [Fig. 25, Section 0169: The base station referred to as a radio access node includes a processor-34]:
	encode an indication of a code division multiplexing (CDM) type for transmission to the UE [Sections 0017, 0026, 0092: CSI-RS  RE comprises multiplexing codes. Signaling an encoded bit sequence to the wireless device that is an indication of CSI-RS configurations for the wireless device. The embodiment of disclosure uses CDM (code division multiple access)],
Frenne does not explicitly “CDM group” thus is silent on wherein the CDM type includes two bits for a frequency domain CDM value from a set of {1, 2, 4, 8} and two bits for a time domain CDM value from the set of (1, 2, 4, 8} 
	However, Park teaches wherein the CDM type includes two bits for a frequency domain CDM value from a set of {1, 2, 4, 8} and two bits for a time domain CDM value from the set of (1, 2, 4, 8} [Fig. 8 (Depicts position of REs of CSI-RS in Frequency and Time; CSI-RS CDM groups 1, 2, 3, 4), Sections 0005, 0095, 0233: In wireless communication, the RS are co-located. CSI-RS positioned on time-frequency resources are multiplexed using CDM; CSI-RS CDM group (i.e. set) 1, 2, 3, 4. CSI-RS configuration may have a size of N bits].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Frenne relating to CSI-RS configuration for the wireless devices implemented in system of CDM with the teaching of Park relating to CSI-RS multiplexed using CDM and can be selected form group/set of 1-4. By combining the method/system, it is obvious that CSI-RS can be multiplexed using CDM and select from group size thereby by using CDM scheme can ensure that different antenna port and time/frequency resource can be distinguished from each other.

As to Claim 40. (New)   Frenne discloses an apparatus of a user equipment (UE) [i.e. wireless device] operable to decode [CSI-RS Configuration Module-28] a channel state information reference signal (CSI-RS) resource element (RE) mapping configuration received from a Next Generation [i.e. 5G, see 0094] NodeB (gNB) [i.e. base station/radio access node/eNB, see 0085], the apparatus comprising [Figs. 3, 7 (Depicts Resource Element-RE mapping for CSI-RS configuration of Fig. 6), 24, Sections 0016, 0117: Systems/methods relating to Channel State Information Reference Signal (CSI-RS) configurations operation of a radio access node. The base station transmits CSI-RS configuration mapped to a set of REs to the wireless device]:
one or more processors configured to [Fig. 23, Sections 0167: The Wireless Device includes UE processor-20]:
decode, at the UE [CSI-RS Configuration Module-28], a CSI-RS RE mapping configuration received from the gNB via radio resource control (RRC) signaling, wherein the CSI-RS RE mapping configuration identifies resource elements for a CSI-RS resource at a frequency domain and at a time domain [Figs. 4, 6 & 9 (Table Depicts Configuration k’, l’), 7, Sections 0103, 0117, 0159: A bitmap indicates REs contain CSI-RS in both time and frequency. The base station transmits CSI-RS configuration mapped to a set of REs to the wireless device. The RE mapping for CSI-RS are in the frequency domain]  
and decode, at the UE [CSI-RS Configuration Module-28], a CSI-RS received from the gNB using the CSI-RS RE mapping configuration that defines the CSI-RS resource for the CSI-RS; and [Figs. 11-12, 27, Sections 0026, 0135: Signaling an encoded bit sequence to the wireless device that is an indication of CSI-RS configurations for the wireless device. CSI-RS configuration with resource are configured to wireless device; and this signaling takes place between a base station and the wireless device by the use of higher layer signaling, such as RRC];
a memory interface [Memory-22] configured to send to a memory the CSI-RS RE mapping configuration [Figs. 23-24, Section 0167, 0168: The wireless device includes memory. The wireless device includes CSI-RS configuration module-28],
	Although, Frenne discloses frequency and time domain; including CSI-RS RE map in both time and frequency domain (see 0103, 0159); it does not correlate the term location or position to frequency and time.
	However, Park teaches the correlation of frequency “location (k)”; time “location (1)” [Figs. 6, 8, Sections 0095, 0099, 0121, 0341: Positions (i.e. location) of REs of CSI-RS transmission are positioned on different frequency and time resources symbols and subcarriers. A pattern/map of CSI-RS REs is configured and transmitted by eNB to UE; the CSI-RS configuration include the index in which a CSI-RS is transmitted, time-frequency positions. Locations of the CSI-RS in the time domain. The UE is configured for decoding RRC parameter sets].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Frenne relating to eNB determining and transmitting CSI-RS RE mapping/pattern configuration in both time and frequency domain with the teaching of Park relating to CSI-RS RE pattern positioned or located in different frequency and time locations/positions. By combining the method/systems, it is obvious that by including indications of different frequency and location positions/locations relating to CSI-RS RE the eNB can configure frequency location at any integer k and time location at any integer l thereby ensuring that the UE know or decode where the starting location/positon of the configuration information.

As to Claim 41. (New)    Frenne discloses the apparatus [i.e. wireless device] of claim 40, wherein the one or more processors are further configured to [Fig. 23, Sections 0167: The Wireless Device includes UE processor-20]:
decode [CSI-RS Configuration Module-28] the CSI-RS RE mapping configuration received from the gNB [Sections 0026, 0135: Signaling an encoded bit sequence to the wireless device that is an indication of CSI-RS configurations for the wireless device. CSI-RS configuration with resource are configured to wireless device],  wherein the CSI-RS RE mapping configuration includes a bitmap that indicates the frequency domain location of the CSI-RS resource [Figs. 4, 6 & 9 (Table Depicts Configuration k’, l’), 7, Sections 0103, 0117, 0159: A bitmap indicates REs contain CSI-RS in both time and frequency. The base station transmits CSI-RS configuration mapped to a set of REs to the wireless device. The RE mapping for CSI-RS are in the frequency domain]  
 wherein the bitmap is provided by a CSI-RS resource mapping (CSI-RS-ResourceMapping) higher-layer parameter in the CSI-RS RE mapping configuration; or decode the CSI-RS received from the gNB in accordance with a code division multiplexing (CDM) group with a size selected from a set of (1, 2, 4, 8} [Fig. 22 (Depicts operation of Base Station utilizing bitmap for CSI-RS configuration), Section 0156, 0164: CSI-RS resources signaled from the base station to the wireless device using RRC signaling, are indicated and a bitmap indicates whether a given RE pair contains CSI-RS or not;  a bitmap indicate the resources occupied by any number of CSI-RS and N REs available for CSI-RS. A bit map also indicates CSI-RS RE mapping/configuration].

As to Claim 42. (New)    Frenne discloses the apparatus [i.e. wireless device] of claim 40, wherein the CSI-RS resource constitutes of one or more CSI-RS resource components with (k, 1) [Figs. 6 & 9 (Depicts K, L, CSI-RS configuration)], where a starting sub-carrier index [Section 0012: CSI-RS signal is mapped to subcarrier index] of a (k, 1) CSI-RS component is an integral multiple of k, wherein aggregated CSI-RS resource components occupy identical frequency domain resources in occupied orthogonal frequency division multiplexing (OFDM) symbols [Figs. 6 & 9 & 15 (Depicts K,L, CSI-RS configuration), Sections 0020, 0103: CSI-RS REs per Physical Resource Block (PRB) per OFDM symbol that contains CSI-RS. A bitmap indicates which REs contain CSI-RS; REs are adjacent in time, adjacent OFDM symbols, in frequency and adjacent subcarriers using the CSI-RS RE mapping; also the groups may be at fixed locations within Physical Resource Block (PRB) or such fixed locations can be identified using a predetermined rule].

As to Claim 43. (New)    Frenne discloses the apparatus [i.e. wireless device] of any of claim 40, wherein the one or more processors are further configured to decode [Fig. 23, Sections 0167: The Wireless Device includes UE processor-20]:
the CSI-RS RE mapping configuration received from the gNB, wherein the CSI-RS RE mapping configuration includes a second bitmap [Bitmap-502] that indicates a time-domain location of the CSI-RS resource [Fig. 22, Sections 0103, 0164, 0165: A bitmap indicates REs contain CSI-RS in both time and frequency. Base station signal first bitmap-501 for CSI-RS RE configuration. Base station transmit CSI-RS RE configuration bitmap-502],
wherein the second bitmap is provided by a CSI-RS resource mapping (CSI-RS-ResourceMapping) higher-layer parameter in the CSI-RS RE mapping configuration [Fig. 22 (Depicts operation of Base Station utilizing bitmap for CSI-RS configuration), Sections 0156, 0164: CSI-RS resources signaled from the base station to the wireless device using RRC signaling, are indicated and a bitmap indicates whether a given RE pair contains CSI-RS or not;  a bitmap indicate the resources occupied by any number of CSI-RS and N REs available for CSI-RS. A bit map also indicates CSI-RS RE mapping/configuration].

As to Claim 44.   (New)   Frenne discloses at least one non-transitory machine readable storage medium having instructions embodied [Section 0035: Embodiments of a non-transitory computer readable medium are also disclosed, a non-transitory computer readable medium stores software instructions that when executed by a processor of a radio access node] thereon for communicating a channel state information reference signal (CSI-RS) resource element (RE) mapping configuration from a Next Generation i.e. 5G, see 0094]  NodeB (gNB) [i.e. base station/radio access node/eNB, see 0085] to a user equipment (UE) [i.e. wireless device], the instructions when executed by one or more processors at the gNB perform the following [Fig. 25, Section 0169: The base station referred to as a radio access node includes a processor-34]:
determining, at the gNB, a CSI-RS RE mapping configuration that identifies resource elements for a CSI-RS resource at a frequency domain and at a time domain [Figs. 4, 6 & 9 (Table Depicts Configuration k’, l’), 7, Sections 0103, 0117, 0159: A bitmap indicates REs contain CSI-RS in both time and frequency. The base station transmits CSI-RS configuration mapped to a set of REs to the wireless device. The RE mapping for CSI-RS are in the frequency domain]  
encoding, at the gNB, the CSI-RS RE mapping configuration [CSI-RS Configuration Signaling Module-56]  for transmission to the UE via higher layer signaling; and [Figs. 11-12, 27, Sections 0026, 0135: Signaling an encoded bit sequence to the wireless device that is an indication of CSI-RS configurations for the wireless device. CSI-RS configuration with resource are configured to wireless device; and this signaling takes place between a base station and the wireless device by the use of higher layer signaling, such as RRC];
encoding, at the gNB, a CSI-RS for transmission to the UE using the CSI-RS resource defined by the CSI-RS RE mapping configuration [Figs. 11-12, Sections 0026, 0135, 0153: Signaling an encoded bit sequence to the wireless device that is an indication of CSI-RS configurations for the wireless device. CSI-RS configuration with resource are configured to wireless device. There are bits codespace in an encoded format for CSI-RS resources].
	Although, Frenne discloses frequency and time domain; including CSI-RS RE map in both time and frequency domain (see 0103, 0159); it does not correlate the term location or position to frequency and time.
	However, Park teaches the correlation of frequency “location (k)”; time “location (1)” [Figs. 6, 8, Sections 0095, 0099, 0121: Positions (i.e. location) of REs of CSI-RS transmission are positioned on different frequency and time resources symbols and subcarriers. A pattern/map of CSI-RS REs is configured and transmitted by eNB to UE; the CSI-RS configuration include the index in which a CSI-RS is transmitted, time-frequency positions. Locations of the CSI-RS in the time domain].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Frenne relating to eNB determining and transmitting CSI-RS RE mapping/pattern configuration in both time and frequency domain with the teaching of Park relating to CSI-RS RE pattern positioned or located in different frequency and time locations/positions. By combining the method/systems, it is obvious that by including indications of different frequency and location positions/locations relating to CSI-RS RE the eNB can configure frequency location at any integer k and time location at any integer l thereby ensuring that the UE know or decode where the starting location/positon of the configuration information.

As to Claim 45.    (New) The at least one non-transitory machine readable storage medium of claim 44, further comprising instructions when executed perform the following: selecting a location for the CSI-RS resource based on the CSI-RS RE mapping configuration that indicates that the CSI-RS resource occupies identical frequency domain resources in occupied orthogonal frequency division multiplexing (OFDM) symbols [See Claim 28 because both claims have similar subject matter therefore same rejection applies herein].

As to Claim 47.    (New) Frenne discloses the at least one non-transitory machine readable storage medium of claim 44, further comprising instructions when executed perform the following [Section 0035]: encoding the CSI-RS for transmission to the UE in accordance with a code division multiplexing [Sections 0017, 0026, 0092: CSI-RS RE comprises multiplexing codes. Signaling an encoded bit sequence to the wireless device that is an indication of CSI-RS configurations for the wireless device. The embodiment of disclosure uses CDM (code division multiple access)],
 	Frenne does not explicitly “CDM group” thus is silent on (CDM) group with a size selected from a set of {1, 2, 4, 8}; and limiting the CDM group to co-located REs in the frequency domain and the time domain.
	However, Park teaches (CDM) group with a size selected from a set of {1, 2, 4, 8}; and limiting the CDM group to co-located REs in the frequency domain and the time domain [Fig. 8 (Depicts position of REs of CSI-RS in Frequency and Time; CSI-RS CDM groups 1, 2, 3, 4), Sections 0005, 0095: In wireless communication, the RS are co-located. CSI-RS positioned on time-frequency resources are multiplexed using CDM; CSI-RS CDM group (i.e. set) 1, 2, 3, 4].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Frenne relating to CSI-RS configuration for the wireless devices implemented in system of CDM with the teaching of Park relating to CSI-RS multiplexed using CDM and can be selected form group/set of 1-4. By combining the method/system, it is obvious that CSI-RS can be multiplexed using CDM and select from group size thereby by using CDM scheme can ensure that different antenna port and time/frequency resource can be distinguished from each other.

As to Claim 49.    (New) The at least one non-transitory machine readable storage medium of any of claim 44, further comprising instructions when executed perform the following: encoding the CSI-RS RE mapping configuration for transmission to the UE, wherein the CSI-RS RE mapping configuration includes an indication of sub-bands which are configured for the transmission of the CSI-RS to the UE [See Claim 37 because both claims have similar subject matter therefore same rejection applies herein].

As to Claim 50.    (New) The at least one non-transitory machine readable storage medium of claim 44, further comprising instructions when executed perform the following: encoding an indication of a code division multiplexing (CDM) type for transmission to the UE, wherein the CDM type includes two bits for a frequency domain CDM value from a set of {1, 2, 4, 8} and two bits for a time domain CDM value from the set of {1, 2, 4, 8} [See Claim 39 because both claims have similar subject matter therefore same rejection applies herein].
Conclusion
The prior art made of record and not relied upon Park et al. US 20150215905  is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


January 15, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477